t c memo united_states tax_court william n and beth ann katsaros petitioners v commissioner of internal revenue respondent docket no filed date william n katsaros pro_se christian a speck for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure plus an addition to ‘a111 section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure tax under sec_6654 in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions by both parties ’ the issues for decision are whether certain corporate_distributions to william katsaros constitute loans or compensation_for services and whether petitioners are liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in santa rosa california petitioners are husband and wife references to petitioner are to william katsaros background in petitioner and his father acquired an escrow company in hawaii called hawaii island escrow inc hiei petitioner's father contributed most of the capital for the acquisition of hiei and took percent of the stock in the corporation petitioner received percent of the stock of hiei and was named president of the corporation although petitioner 7petitioners concede they had additional rental income in the amount of dollar_figure and income from a cosmetology business in the amount of dollar_figure and owe self-employment_tax on the cosmetology income respondent concedes petitioners are not liable for the estimated_tax penalty in the amount of dollar_figure and that petitioners are not liable for the dollar_figure in fica tax determined in the notice_of_deficiency had been living and working in california the decision was made for him to relocate to hawaii to operate the business the corporation failed to thrive and petitioner agreed to forgo his formal monthly salary until the financial status of the corporation improved hiei made dollar_figure in loan payments to petitioner however from january through date to cover his living_expenses while his salary was suspended hiei continued to suffer financial hardship and the corporation was terminated on date the corporation distributed an additional dollar_figure to petitioner between may and date the day petitioner left hawaii and returned to california petitioners contend the payments from hiei are tax-free loan proceeds and therefore they did not include the dollar_figure in income respondent reclassified the payments as income and adjusted petitioners' taxable_income to include the dollar_figure as money received as compensation_for services discussion for petitioners to exclude the amounts received from hiei as loans they must prove that at the time of each distribution petitioner unconditionally intended to repay the amounts received and hiei unconditionally intended to require repayment rule a 88_tc_604 if however the parties actually intended the distributions to compensate petitioner for his services as respondent contends the payments will be includable in income under sec_61 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir because petitioner is a shareholder of hiei it is also possible that the distributions might be considered to be constructive dividends constructive dividends can be identified when value passes from the corporation to the shareholder without the shareholder's giving something of substantially equivalent value in return 418_f2d_589 5th cir neither party alleges the distributions are constructive dividends and we find that the record does not support such a finding see 505_f2d_873 5th cir we therefore limit our analysis to whether there was the requisite intent for the payments to constitute compensation_for services or whether as petitioners contend the distributions were bona_fide loans we note that we have always examined transactions between closely held corporations and their shareholders with special scrutiny 56_tc_1324 affd without published opinion sub nom jiminez v commissioner 496_f2d_876 5th cir as previously stated in deciding whether the payments were disguised compensation_for services we look to the intent of the parties paula constr co v commissioner supra pincite whether such intent has been demonstrated is a factual question to be decided on the basis of the particular facts and circumstances of the case ied electric neon inc v commissioner supra pincite before date petitioner was entitled to a monthly salary from hiei according to petitioner in lieu of this salary the corporation agreed to provide him with enough money to cover his living_expenses from january to date the corporation distributed on average approximately dollar_figure per month to petitioner from may to date the corporation distributed approximately dollar_figure per month to petitioner while receiving these payments petitioner continued to perform the same professional services for the corporation as he had before date petitioner used the money to sustain himself and his family until the corporation recovered financially if ever the corporation reached stable financial ground petitioner testified that he expected hiei to fulfill its salary obligation to him and collect repayment of the loans petitioner knew however that hiei was financially insecure in fact the corporation was insolvent at the time the distributions were made some of the distributions dollar_figure were made after the corporation had terminated its operations it seems apparent therefore that whether hiei would ever regain financial stability sufficient to resume paying petitioner's salary was questionable at best thus when the distributions were made petitioner was aware that he might never receive additional payment from hiei for his services in excess of the loan payments petitioners submitted a purported copy of hiei's minutes from a corporate meeting stated to have been held in date petitioners also submitted a letter from hiei's treasurer thomas a rohde and a copy of the promissory note allegedly executed by petitioner these three documents were submitted by petitioners to support their contention that the distributions were loans we decline to admit the letter from hiei's corporate treasurer into evidence on the basis of hearsay fed r evid c we do however admit the promissory note but find that it carries little or no weight the note was executed after the close of the taxable_year and offers little as far as demonstrating petitioner's intent at the time the distributions were made as for the corporate minutes even if we were to admit the document under the business record hearsay exception found in rule of the federal rules of evidence we do not find that the document is helpful to petitioners' case the minutes reflect that petitioner agreed to forgo his monthly salary of dollar_figure while the distributions did not exactly match the amount of his salary forgone we note that petitioner's monthly salary of dollar_figure is the pretax value after the income_tax is deducted the dollar_figure would be reduced and would come closer to matching the distributions received by petitioner and treated as tax-free loan proceeds furthermore the minutes are not dated and are not signed by petitioner who claims he prepared the minutes after the meeting rather the minutes allegedly contain the signature of his father who did not appear at trial who bears the same name as petitioner thus even if we were to admit the document we would give it little weight accordingly we find that the dollar_figure in distributions is includable in petitioners' income under sec_61 as compensation_for services we also find that petitioners are liable for the accuracy- related penalty under sec_6662 as stated in the notice_of_deficiency petitioners did not produce any evidence regarding the penalty and the record does not indicate that the penalty has been conceded by respondent to reflect the foregoing decision will be entered under rule
